     Case 2:20-cv-00452 Document 15 Filed 06/09/21 Page 1 of 2 PageID #: 458




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


ROY EDWIN PENNINGTON,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:20-cv-00452

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.



                         MEMORANDUM OPINION AND ORDER


       By Standing Order (Document 3) entered on July 1, 2020, this action was referred to the

Honorable Cheryl A. Eifert, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On May 25, 2021, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 14) wherein it is recommended that this Court deny the Plaintiff’s

brief/request in support of judgment on the pleadings (Document 12), grant the Defendant’s

brief/request in support of judgment on the pleadings (Document 13), affirm the final decision of

the Commissioner, and dismiss this action with prejudice from the Court’s docket. Objections to

the Magistrate Judge’s Proposed Findings and Recommendation were due by June 8, 2021.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the


                                               1
    Case 2:20-cv-00452 Document 15 Filed 06/09/21 Page 2 of 2 PageID #: 459




factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149-

50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (holding that districts courts

may adopt proposed findings and recommendations without explanation in the absence of

objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s brief/request for judgment on the pleadings

(Document 12) be DENIED and that the Defendant’s brief/request for judgment on the pleadings

(Document 13) be GRANTED. The Court further ORDERS that the final decision of the

Commissioner be AFFIRMED and that this action be DISMISSED WITH PREJUDICE and

REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Eifert, counsel of record, and any unrepresented party.

                                              ENTER:         June 9, 2021




                                                 2
